DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1,4,11,12,13,16,23,24,25,27,28,30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannal et al (US 2018/0278320).
Kannal et al discloses a method of wireless communication (see Fig.5) performed by a user equipment (515), comprising:
transmitting, to a base station (505), an indication of an antenna subarray  (paragraph [0070] describes step 540 of UE transmitting an indication of a total number of antenna subarrays)  based at least in part on a determination of the antenna subarray from an antenna array of the UE (paragraph [0068] describing step 530 selecting an antenna subarray) ; and
receiving, from the base station, an indication of reference signals (paragraph [0043] describes a beam training sequence example) to be used for beam training based at least in part on the indication of the antenna subarray.

Claim 4. 
Kannal et al discloses that the indication of the reference signals includes at least one of:

an indication of one or more channel state information reference signals (measurement reference signal) to be used for downlink beam training.

Claim 11.
Kannal et al discloses communicating, with the base station, using an operating frequency above 24.25 GHz.  See paragraph [0005] describing 28GHz, 40 GHz, 60 GHz, etc. 

Claim 12.
Kannal et al discloses the antenna subarray includes a subset of antenna elements from a set of antenna elements of the antenna array.  Paragraph [0070] describes a total number of antenna subarrays in the plurality of antenna sub-arrays. 

Claim 13 and 28. 
Kannal et al discloses a user equipment (Fig.10) for wireless communication, comprising:
 a memory (1020); and one or more processors (1010) operatively coupled to the memory, the memory and the one or more processors configured to:
 transmit, to a base station (505), an indication of an antenna subarray  (paragraph [0070] describes step 540 of UE transmitting an indication of a total number of antenna subarrays)  based at least in part on a determination of the antenna subarray from an antenna array of the UE (paragraph [0068] describing step 530 selecting an antenna subarray) ; and


Claim 16. 
Kannal et al discloses that the indication of the reference signals includes at least one of:
an indication of one or more sounding reference signals to be used for uplink beam training (paragraph [0043] describes a beam training sequence example), or
an indication of one or more channel state information reference signals (measurement reference signal) to be used for downlink beam training .

Claim 23.
Kannal et al discloses communicating, with the base station, using an operating frequency above 24.25 GHz.  See paragraph [0005] describing 28GHz, 40 GHz, 60 GHz, etc. 

Claim 24.
Kannal et al discloses the antenna subarray includes a subset of antenna elements from a set of antenna elements of the antenna array.  Paragraph [0070] describes a total number of antenna subarrays in the plurality of antenna sub-arrays.

Claim 25.

one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to:
transmit, to a base station (505), an indication of an antenna subarray  (paragraph [0070] describes step 540 of UE transmitting an indication of a total number of antenna subarrays)  based at least in part on a determination of the antenna subarray from an antenna array of the UE (paragraph [0068] describing step 530 selecting an antenna subarray) ; and
receive, from the base station, an indication of reference signals (paragraph [0043] describes a beam training sequence example) to be used for beam training based at least in part on the indication of the antenna subarray.

Claim 27.
Kannal et al discloses that the indication of the reference signals includes at least one of:
an indication of one or more sounding reference signals to be used for uplink beam training (paragraph [0043] describes a beam training sequence example), or
an indication of one or more channel state information reference signals (measurement reference signal) to be used for downlink beam training.

Claim 30.
Kannal et al discloses that the indication of the reference signals includes at least one of:

an indication of one or more channel state information reference signals (measurement reference signal) to be used for downlink beam training.

Allowable Subject Matter
5.	Claims 2,3,5-10,14,15,17-22,29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632